Order unanimously reversed on the law without costs and matter remitted to Oswego County Family Court for further proceedings in accordance with the following Memorandum: Family Court failed to comply with Family Court Act § 321.3 (1) when it consented to the entry of respondent’s admission without conducting the allocution of respondent and his mother required under that statute (see, Matter of Walker, 144 AD2d 306; see also, Matter of Daniel H., 236 AD2d 874; Matter of Delmar C., 207 AD2d 998). We therefore reverse the order and remit the matter to Oswego County Family Court for further proceedings on the petitions. In view of our resolution, we do not address respondent’s remaining contentions. (Appeal from Order of Oswego County Family Court, Roman, J.—Juvenile Delinquency.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.